This cause came on to be heard and was submitted to the court, and on consideration the court finds that summons for defendant was properly issued and returned not found, and that defendant has been duly served with summons by publication. The court finds further that defendant is in default for answer or demurrer, and that the averments of the petition that defendant has misused its corporate authority, franchises and privileges by unlawfully collecting money for purposes involving pecuniary gain and profit are confessed by defendant to be true.
It is therefore adjudged and decreed that said defendant corporation be and is hereby ousted, and its corporate rights, privileges, and franchises are hereby terminated and its articles of incorporation canceled. Said corporation is hereby dissolved.
The court further finds that the appointment of trustees for the benefit of creditors and stockholders of defendant corporation is not necessary.
Judgment of ouster.
WEYGANDT, C.J., TURNER, MATTHIAS, HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur. *Page 414